United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.A., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0131
Issued: May 11, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 23, 2017 appellant filed a timely appeal from a May 26, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish total disability from
work for the period January 23 through February 10, 2017 causally related to his accepted
employment injury.
FACTUAL HISTORY
On September 8, 2016 appellant, then a 47-year-old environmental supervisor, filed a
traumatic injury claim (Form CA-1) alleging that, while performing inspections on August 25,
2016, he stepped in a gap in the floor grating. This action twisted his right ankle and caused right
1

5 U.S.C. § 8101 et seq.

knee pain and fluid build-up. He did not initially stop work. The employing establishment
provided a form documenting appellant’s August 25, 2016 employment incident.
In an attending physician’s report (Form CA-20) dated January 20, 2017, Dr. Jeffrey A.
Levy, an osteopath, diagnosed derangement of the meniscus of the right knee and chondromalacia
of the right knee. He performed right knee surgery and indicated that appellant was partially
disabled from January 13 through February 13, 2017 and could return to full duty on
June 13, 2017. Dr. Levy indicated that he was unable to assess whether appellant’s condition was
caused by his history of right knee pain for four months. He provided work restrictions indicating
that appellant could not stand for more than 10 minutes without rest.
By decision dated January 27, 2017, OWCP accepted appellant’s claim for derangement
of the medial meniscus due to tear or injury of the right knee.
On February 27, 2017 appellant filed a claim for compensation (Form CA-7) requesting
wage-loss compensation for leave without pay from January 23 through February 10, 2017.
In a development letter dated March 10, 2017, OWCP requested additional medical
evidence establishing appellant’s disability from work during the period claimed. Appellant was
advised that he should submit a comprehensive medical report which noted objective findings and
explained why appellant’s condition had worsened such that he could no longer perform his work
activities as of January 23, 2017. OWCP afforded 30 days for a response.
OWCP thereafter received additional evidence. A September 2, 2016 magnetic resonance
imaging (MRI) scan of appellant’s right knee demonstrated a complex posterior horn medial
meniscal tear with some mild thinning of the cartilage consistent with chondromalacia. In a note
dated December 21, 2016, Dr. Levy related that appellant sustained a twisting injury to his right
lower extremity with significant swelling around his knee and difficulty with ambulating. A
January 13, 2017 operative report indicated that appellant underwent arthroscopic right knee
medial meniscus debridement performed by Dr. Levy. OWCP also received notes from Kenneth
Morris, Giselle M. Hamlin, Michael Owens, and Sarah Zeisler, physical therapists, dated from
October 13 to November 30, 2016 and February 22 and 28, 2017. In a March 1, 2017 progress
note, Dr. Levy related that appellant was doing well, without complaints, but that he was using
crutches.
By decision dated May 26, 2017, OWCP denied appellant’s claim for wage-loss
compensation for the period January 23 through February 10, 2017, finding that he had failed to
submit medical evidence which explained how his accepted right knee condition had worsened or
why his surgery was causally related to his work injury.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.3
Under FECA the term “disability” is defined as the incapacity because of an employment
injury to earn the wages the employee was receiving at the time of the injury.4
Whether a particular injury causes an employee disability from employment is a medical
issue which must be resolved by competent medical evidence.5 Whether a particular injury causes
an employee to be disabled from work and the duration of that disability, are medical issues that
must be proven by a preponderance of the reliable, probative, and substantial medical evidence.6
For each period of disability claimed, the employee has the burden of proof to establish
that he was disabled from work as a result of the accepted employment injury.7 The Board will
not require OWCP to pay compensation for disability in the absence of medical evidence directly
addressing the specific dates of disability for which compensation is claimed. To do so, would
essentially allow an employee to self-certify their disability and entitlement to compensation.8
To establish causal relationship between the disability claimed and the employment injury,
an employee must submit rationalized medical evidence, based on a complete factual and medical
background, supporting such causal relationship.9 Causal relationship is a medical issue and the
medical evidence required to establish causal relationship is rationalized medical evidence.10 The
opinion of the physician must be one of reasonable medical certainty, and must be supported by
medical rationale explaining the nature of the relationship.11

2

Supra note 1.

3

S.J., Docket No. 17-0828 (issued December 20, 2017); G.T., Docket No. 07-1345 (issued April 11, 2008); Kathryn
Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).
4
20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
5

See S.J., supra note 3; Edward H. Horton, 41 ECAB 301 (1989).

6

See S.J., id.; Tammy L. Medley, 55 ECAB 182 (2003).

7

See S.J., id.; Amelia S. Jefferson, 57 ECAB 183 (2005).

8

See S.J., id.; Fereidoon Kharabi, 52 ECAB 291 (2001).

9

See S.J., id.; Kathryn E. DeMarsh, 56 ECAB 677 (2005).

10

See S.J., id.; Elizabeth Stanislaw, 49 ECAB 540 (1998).

11

Id.

3

ANALYSIS
The Board finds that appellant has failed to meet his burden of proof to establish disability
from January 23 through February 10, 2017 causally related to his accepted employment injury.
OWCP accepted appellant’s August 25, 2016 employment injury for derangement of the
medial meniscus due to tear or injury of the right knee. Appellant filed a Form CA-7 claiming
wage-loss compensation from January 23 through February 10, 2017. In its May 26, 2017
decision, OWCP denied his claim for wage-loss compensation from January 23 through
February 10, 2017, finding that the medical evidence of record was insufficient to establish total
disability as a result of his accepted condition for the claimed period.
Appellant was treated by Dr. Levy who diagnosed derangement of the meniscus of the right
knee and chondromalacia of the right knee. Dr. Levy performed right knee surgery on January 13,
2017 and indicated that appellant was partially disabled from January 13 through February 13,
2017 and could return to full duty on June 13, 2017. In his January 23, 2017 form report, he
indicated that appellant could return to work on February 13, 2017. In his March 1, 2017 note,
Dr. Levy indicated that appellant was undergoing physical therapy treatments, but neither provided
specific work restrictions nor opined that appellant was totally disabled.
The weight of medical evidence is determined by its reliability, its probative value, its
convincing quality, the care of the analysis manifested, and the medical rationale expressed in
support of the physician’s opinion.12 By development letter dated March 10, 2017, OWCP advised
appellant to submit a comprehensive medical report which explained, with objective medical
findings, why appellant was disabled from work. While Dr. Levy related that appellant had
undergone repair of his accepted knee condition on January 13, 2017, he did not provide any
specific medical findings explaining why appellant was disabled from work from January 23
through February 13, 2017. Without physical findings and an explanation as to why appellant was
disabled due to his accepted condition13 on the dates alleged by appellant, Dr. Levy’s report lacks
the probative value necessary to establish appellant’s claim.14 As previously noted, the Board will
not require OWCP to pay compensation for disability in the absence of medical evidence directly
addressing the specific dates of disability for which compensation is claimed.15
With regard to the accepted derangement of the medial meniscus due to tear or injury of
the right knee, the Board finds that appellant failed to submit any medical reports from a physician
who, on the basis of a complete and accurate factual and medical history, established that he was
disabled from January 23 through February 10, 2017 causally related to his accepted conditions.16

12

See S.J., supra note 3; Jennifer Atkerson, 55 ECAB 317, 319 (2004).

13

S.H., Docket No. 16-1378 (issued October 16, 2017); Vanessa Young, 55 ECAB 575 (2004). .

14

See S.J., supra note 3.

15

Supra note 8.

16

Id.

4

Appellant submitted treatment notes from Terria Moore, a physician assistant, and Kenneth
Morris, Giselle M. Hamlin, Michael Owens, and Sarah Zeisler, physical therapists.17 However,
the Board has previously found that reports by a physician assistant or a physical therapist are not
considered medical evidence as these providers are not considered physicians under FECA.18
Appellant submitted no probative evidence contemporaneous to the alleged dates of
disability that would indicate he was disabled from work either directly due to his accepted injuries
or due to a medical appointment.19
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish total
disability from work for the period January 23 through February 10, 2017 causally related to his
accepted employment injury.

17

The Board notes that appellant has not submitted any physical therapy notes for the period January 23 through
February 10, 2017 which would establish partial disability. See Federal (FECA) Procedure Manual, Part 2 -- Claims,
Compensation Claims, Chapter 2.0901.19(c) (February 2013) (for a routine medical appointment a maximum of four
hours of wage-loss compensation may be allowed).
18

See M.M., Docket No. 17-1641 (issued February 15, 2018); K.J., Docket No. 16-1805 (issued February 23, 2018);
David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses and physical
therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection defines a
physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic
practitioners within the scope of their practice as defined by state law).
19

An injured employee may be entitled to compensation for lost wages incurred while obtaining authorized medical
services. See 5 U.S.C. § 8103(a); Gayle L. Jackson, 57 ECAB 546 (2006); S.J., supra note 3.

5

ORDER
IT IS HEREBY ORDERED THAT the May 26, 2017 merit decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 11, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

